Dear Dr. Tarver:
It has come to the attention of this office that a clarification of Attorney General Opinion No. 99-133 is necessary. In this opinion, this office was asked to address the process of providing a formal name change from the Southern University Agricultural Extension and Research Program, "as an existing institution," to the Ashford O. Williams Center. Mr. Tolar White met with First Assistant Attorney General, Constance Koury, and explained that the change pertained to re-naming the entity. He specifically acknowledged that it had nothing to do with land grant issues.
In that opinion, this office noted that R.S. 17:3216 lists the "institutions" under the Southern Board as, among others, "the agricultural extension and research programs." The opinion went on to note that R.S. 49:1101(C) states that, "Prior to naming any newly-created or renaming any existing institution of public education, the Board of Regents shall obtain legislative approval of any proposed name or name change by concurrent resolution adopted by a vote of at least a majority of the membership of each house of the legislature." The terms "institution" and "program" are not defined in the above statutes, are used relatively loosely in R.S. 17:3216 and appear to be used in a different sense in La. Const. Art. VIII § 5(D) and § 7(A).
The opinion addressed the process of providing a formal name change. In that regard, it should be noted that, apparently under R.S. 17:3216, one of the "institutions" under the Southern Board is also a "program." Under La. Const. Art. VIII, § 5(D)(2), the Board of Regents has the authority "to approve, disapprove, or modify a proposed degree program." The Board of Regents under this Article has approved name changes of "programs" without the necessity of any legislative action. In an attempt to assist you in obtaining a name change, this office wishes to inform you that this less complicated process is available.
Finally, this office wishes to note that Attorney General Opinion No. 99-133 did not address any land grant, fiscal, organizational or institutional status issue as agreed.
I trust this clarifies our earlier opinion.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                                       By: JAMES C. HRDLICKA
Assistant Attorney General